Citation Nr: 1719426	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right carpal tunnel syndrome on an extraschedular basis.

2.  Entitlement to an increased rating in excess of 10 percent for left carpal tunnel syndrome on an extraschedular basis.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a May 2014 decision, the Board denied the claims for initial compensable ratings for left and right carpal tunnel syndrome.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision with regard to the claims and remanded those issues to the Board for compliance with the Joint Remand.

An August 2015 Board decision granted separate 10 percent ratings for left and right carpal tunnel syndrome.  The Veteran appealed the decision to the Court.  In a November 2016 memorandum decision, the Court affirmed the Board's conclusion that schedular ratings in excess of 10 percent were not warranted for carpal tunnel syndrome of the left and right upper extremities.  The Court remanded the issue of whether referral for extraschedular rating for the Veteran's service-connected disabilities on a collective basis is warranted.  The Court dismissed the appellant's appeal with regard to the Board's conclusion in the August 2015 decision that a TDIU was not raised.

The issue of entitlement to an effective date prior to March 24, 2009 for a 20 percent rating for diabetes mellitus was remanded for additional development in August 2015.  The issue has not been re-certified to the Board.  Thus, it is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Joint Motion found that the Board did not adequately address whether referral for an extraschedular rating for the Veteran's service-connected disabilities was raised pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the collective impact of the Veteran's service-connected disabilities in assessing the disability picture and whether it made the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

The Veteran's service-connected disabilities include right and left carpal tunnel syndrome, partial hysterectomy with uterus removal, hepatitis C with early cirrhosis, diabetes mellitus, impairment of pronation of right elbow, left shoulder strain, cervical strain, right elbow fracture, scar as residual of removal of a nodule of the right hand, hypertension, residuals of gall bladder removal, residuals of bladder suspension procedure, tension headaches, lumbar strain, left knee strain, left heel bursitis, right foot plantar fasciitis, and diabetic retinopathy.  The appellant alleges that the collective impact of her disabilities results in an exceptional or unusual disability picture.  She alleges that her service-connected disabilities affect all four extremities and cause sleep problems and fatigue and "pain in every quadrant of her body." See Appellant's Brief, March 4, 2016 at 12-13.  

In light of the appellant's contentions of the collective impact of her service-connected disabilities, the Board finds that VA must refer the Veteran's claims for consideration of a combined extraschedular rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321 (b) (2016).


Accordingly, the case is REMANDED for the following action:

1. The RO must refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration, to include the collective impact of the Veteran's numerous service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321 (b) in light of the Federal Circuit's decision in Johnson. 

2.  Then readjudicate the issue of entitlement to increased ratings for right and left carpal tunnel syndrome, to include on an extraschedular basis.  If the claims remain denied, issue a supplemental statement of the case and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




